Case 2:19-cv-02890-GW-AFM Document 70 Filed 06/23/20 Page 1 of 16 Page ID #:1228



1    John Shaeffer (SBN 138331)
       jshaeffer@foxrothschild.com
2    Jeffrey H. Grant (SBN 218974)
       jgrant@foxrothschild.com
3    Joshua Bornstein (SBN 311658)
       jbornstein@foxrothschild.com
4    FOX ROTHSCHILD LLP
     10250 Constellation Blvd., Suite 900
5    Los Angeles, CA 90067
     Telephone: 310-598-4150
6    Facsimile: 310-556-9828
7    Attorneys for Defendants
     ELLISON FIRST ASIA, LLC,
8    EFA CALIFORNIA, LLC and
     KEVIN FINLAY
9
                             UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11
         AVRAHAM COHEN, an individual, and          Case No.: 2:19-CV-02890-GW-AFM
12       AVITEX, INC., a California Corporation
         fka VERATEX, INC.,                         Magistrate Judge Hon.
13                                                  Alexander F. MacKinnon
                         Plaintiffs,
14                                                  STIPULATED PROTECTIVE
                    v.                              ORDER 1
15
         ELLISON FIRST ASIA, LLC, a South
16       Carolina Corporation; EFA California,
         LLC, a South Carolina Limited Liability
17       Company, KEVIN FINLAY, individually,
         and DOES 1-10, inclusive,
18
                         Defendants.
19

20 ELLISON FIRST ASIA, LLC, a South
   Carolina Corporation; and EFA California,
21 LLC, a South Carolina Limited Liability
   Company,
2
                         Counterclaimants,
23
              v.
24
         AVRAHAM COHEN, an individual, and
25       AVITEX, INC., a California Corporation
         fka VERATEX, INC.,
26
                         Counter-Defendants.
27
     1
       This Stipulated Protective Order is based substantially on the model protective order
28
     provided under Magistrate Judge Alexander F. MacKinnon’s Procedures.
                               STIPULATED PROTECTIVE ORDER
     111393280.v5
Case 2:19-cv-02890-GW-AFM Document 70 Filed 06/23/20 Page 2 of 16 Page ID #:1229



1    1.      A.       PURPOSES AND LIMITATIONS
2            Discovery in this action is likely to involve production of confidential,
3    proprietary or private information for which special protection from public disclosure
4    and from use for any purpose other than prosecuting this litigation may be warranted.
5    Accordingly, the parties hereby stipulate to and petition the Court to enter the
6    following Stipulated Protective Order. The parties acknowledge that this Order does
7    not confer blanket protections on all disclosures or responses to discovery and that the
8    protection it affords from public disclosure and use extends only to the limited
9    information or items that are entitled to confidential treatment under the applicable
10 legal principles.

11           B.       GOOD CAUSE STATEMENT
12           It is the defense position that this action is likely to involve trade secrets,
13 customer and pricing lists and other valuable research, development, commercial,

14 financial, technical and/or proprietary information, which is not generally known in

15 the industry or by members of the general public, for which special protection from

16 public disclosure and from use for any purpose other than prosecution of this action is

17 warranted. Such confidential and proprietary materials and information consist of,

18 among other things, confidential business or financial information, information

19 regarding confidential business practices, or other confidential research, development,

20 or commercial information (including information implicating privacy rights of third

21 parties), information otherwise generally unavailable to the public, or competitors or

2    which may be privileged or otherwise protected from disclosure under state or federal
23 statutes, court rules, case decisions, or common law. Accordingly, to expedite the flow

24 of information, to facilitate the prompt resolution of disputes over confidentiality of

25 discovery materials, to adequately protect information the parties are entitled to keep

26 confidential, to ensure that the parties are permitted reasonable necessary uses of such

27 material in preparation for and in the conduct of trial, to address their handling at the

28 end of the litigation, and serve the ends of justice, a protective order for such
                                                1
                                   STIPULATED PROTECTIVE ORDER
     Active\111393280.v4-6/22/20
Case 2:19-cv-02890-GW-AFM Document 70 Filed 06/23/20 Page 3 of 16 Page ID #:1230



1    information is justified in this matter. Plaintiffs are unable to agree or disagree with
2    this statement absent viewing specific documents.
3            It is the intent of the parties that information will not be designated as
4    confidential for tactical reasons and that nothing be so designated without a good faith
5    belief that it has been maintained in a confidential, non-public manner, and there is
6    good cause why it should not be part of the public record of this case.
7            C.       ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
8                     SEAL
9            The parties further acknowledge, as set forth in Section 12.3, below, that this
10    Stipulated Protective Order does not entitle them to file confidential information
11    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
12    the standards that will be applied when a party seeks permission from the court to file
13    material under seal.
14           There is a strong presumption that the public has a right of access to judicial
15    proceedings and records in civil cases. In connection with non-dispositive motions,
16    good cause must be shown to support a filing under seal. See Kamakana v. City and
17    County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
18    Corp,, 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
19    Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require
20    good cause showing), and a specific showing of good cause or compelling reasons
21    with proper evidentiary support and legal justification, must be made with respect to
2     Protected Material that a party seeks to file under seal. The parties’ mere designation
23    of Disclosure or Discovery Material as CONFIDENTIAL does not— without the
24    submission of competent evidence by declaration, establishing that the material
25    sought to be filed under seal qualifies as confidential, privileged, or otherwise
26    protectable—constitute good cause.
27           Further, if a party requests sealing related to a dispositive motion or trial, then
28 compelling reasons, not only good cause, for the sealing must be shown, and the relief
                                                2
                                   STIPULATED PROTECTIVE ORDER
     Active\111393280.v4-6/22/20
Case 2:19-cv-02890-GW-AFM Document 70 Filed 06/23/20 Page 4 of 16 Page ID #:1231



1    sought shall be narrowly tailored to serve the specific interest to be protected. See
2    Pintos v. Pacific Creditors Ass'n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each
3    item or type of information, document, or thing sought to be filed or introduced under
4    seal in connection with a dispositive motion or trial, the party seeking protection must
5    articulate compelling reasons, supported by specific facts and legal justification, for
6    the requested sealing order. Again, competent evidence supporting the application to
7    file documents under seal must be provided by declaration.
8            Any document that is not confidential, privileged, or otherwise protectable in its
9    entirety will not be filed under seal if the confidential portions can be redacted. If
10 documents can be redacted, then a redacted version for public viewing, omitting only

11 the confidential, privileged, or otherwise protectable portions of the document, shall

12 be filed. Any application that seeks to file documents under seal in their entirety

13 should include an explanation of why redaction is not feasible.

14 2.        DEFINITIONS
15           2.1      Action: [this pending federal lawsuit]. [*Option: consolidated or related
16 actions.]

17           2.2      Challenging Party: a Party or Non-Party that challenges the designation
18 of information or items under this Order.

19           2.3      “CONFIDENTIAL” Information or Items: information (regardless of
20 how it is generated, stored or maintained) or tangible things that qualify for protection

21 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good

2    Cause Statement.
23           2.4      Counsel: Outside Counsel of Record and House Counsel (as well as their
24 support staff).

25           2.5      Designating Party: a Party or Non-Party that designates information or
26 items that it produces in disclosures or in responses to discovery as

27 “CONFIDENTIAL.”

28           2.6      Disclosure or Discovery Material: all items or information, regardless of
                                                3
                                   STIPULATED PROTECTIVE ORDER
     Active\111393280.v4-6/22/20
Case 2:19-cv-02890-GW-AFM Document 70 Filed 06/23/20 Page 5 of 16 Page ID #:1232



1    the medium or manner in which it is generated, stored, or maintained (including,
2    among other things, testimony, transcripts, and tangible things), that are produced or
3    generated in disclosures or responses to discovery in this matter.
4            2.7      Expert: a person with specialized knowledge or experience in a matter
5    pertinent to the litigation who has been retained by a Party or its counsel to serve as an
6    expert witness or as a consultant in this Action.
7            2.8      House Counsel: attorneys who are employees of a party to this Action.
8    House Counsel does not include Outside Counsel of Record or any other outside
9    counsel.
10           2.9      Non-Party: any natural person, partnership, corporation, association or
11 other legal entity not named as a Party to this action.

12           2.10 Outside Counsel of Record: attorneys who are not employees of a party
13 to this Action but are retained to represent or advise a party to this Action and have

14 appeared in this Action on behalf of that party or are affiliated with a law firm that has

15 appeared on behalf of that party, and includes support staff.

16           2.11 Party: any party to this Action, including all of its officers, directors,
17 employees, consultants, retained experts, and Outside Counsel of Record (and their

18 support staffs).

19           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
20 Discovery Material in this Action.

21           2.13 Professional Vendors: persons or entities that provide litigation support
2    services (e.g., photocopying, videotaping, translating, preparing exhibits or
23 demonstrations, and organizing, storing, or retrieving data in any form or medium)

24 and their employees and subcontractors.

25           2.14 Protected Material: any Disclosure or Discovery Material that is
26 designated as “CONFIDENTIAL.”

27           2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
28 from a Producing Party.
                                                4
                                   STIPULATED PROTECTIVE ORDER
     Active\111393280.v4-6/22/20
Case 2:19-cv-02890-GW-AFM Document 70 Filed 06/23/20 Page 6 of 16 Page ID #:1233



1    3.      SCOPE
2            The protections conferred by this Stipulation and Order cover not only
3    Protected Material (as defined above), but also (1) any information copied or extracted
4    from Protected Material; (2) all copies, excerpts, summaries, or compilations of
5    Protected Material; and (3) any testimony, conversations, or presentations by Parties
6    or their Counsel that might reveal Protected Material.
7            Any use of Protected Material at trial shall be governed by the orders of the trial
8    judge. This Order does not govern the use of Protected Material at trial.
9    4.      DURATION
10           Once a case proceeds to trial, information that was designated as
11 CONFIDENTIAL or maintained pursuant to this protective order used or introduced

12 as an exhibit at trial becomes public and will be presumptively available to all

13 members of the public, including the press, unless compelling reasons supported by

14 specific factual findings to proceed otherwise are made to the trial judge in advance of

15 the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing

16 for sealing documents produced in discovery from “compelling reasons” standard

17 when merits-related documents are part of court record). Accordingly, the terms of

18 this protective order do not extend beyond the commencement of the trial.

19 5.        DESIGNATING PROTECTED MATERIAL
20           5.1      Exercise of Restraint and Care in Designating Material for Protection.
21 Each Party or Non-Party that designates information or items for protection under this

2    Order must take care to limit any such designation to specific material that qualifies
23 under the appropriate standards. The Designating Party must designate for protection

24 only those parts of material, documents, items or oral or written communications that

25 qualify so that other portions of the material, documents, items or communications for

26 which protection is not warranted are not swept unjustifiably within the ambit of this

27 Order.

28           Mass, indiscriminate or routinized designations are prohibited. Designations
                                                5
                                   STIPULATED PROTECTIVE ORDER
     Active\111393280.v4-6/22/20
Case 2:19-cv-02890-GW-AFM Document 70 Filed 06/23/20 Page 7 of 16 Page ID #:1234



1    that are shown to be clearly unjustified or that have been made for an improper
2    purpose (e.g., to unnecessarily encumber the case development process or to impose
3    unnecessary expenses and burdens on other parties) may expose the Designating Party
4    to sanctions.
5            If it comes to a Designating Party's attention that information or items that it
6    designated for protection do not qualify for protection, that Designating Party must
7    promptly notify all other Parties that it is withdrawing the inapplicable designation.
8            5.2      Manner and Timing of Designations. Except as otherwise provided in
9    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
10 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

11 under this Order must be clearly so designated before the material is disclosed or

12 produced.

13           Designation in conformity with this Order requires:
14           (a) for information in documentary form (e.g., paper or electronic documents,
15 but excluding transcripts of depositions or other pretrial or trial proceedings), that the

16 Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter

17 “CONFIDENTIAL legend”), to each page that contains protected material. If only a

18 portion of the material on a page qualifies for protection, the Producing Party also

19 must clearly identify the protected portion(s) (e.g., by making appropriate markings in

20 the margins).

21           A Party or Non-Party that makes original documents available for inspection
2    need not designate them for protection until after the inspecting Party has indicated
23 which documents it would like copied and produced. During the inspection and

24 before the designation, all of the material made available for inspection shall be

25 deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents

26 it wants copied and produced, the Producing Party must determine which documents,

27 or portions thereof, qualify for protection under this Order. Then, before producing

28 the specified documents, the Producing Party must affix the “CONFIDENTIAL
                                                6
                                   STIPULATED PROTECTIVE ORDER
     Active\111393280.v4-6/22/20
Case 2:19-cv-02890-GW-AFM Document 70 Filed 06/23/20 Page 8 of 16 Page ID #:1235



1    legend” to each page that contains Protected Material. If only a portion of the material
2    on a page qualifies for protection, the Producing Party also must clearly identify the
3    protected portion(s) (e.g., by making appropriate markings in the margins).
4            (b) for testimony given in depositions that the Designating Party identifies the
5    Disclosure or Discovery Material on the record, before the close of the deposition all
6    protected testimony.
7            (c) for information produced in some form other than documentary and for any
8    other tangible items, that the Producing Party affix in a prominent place on the
9    exterior of the container or containers in which the information is stored the legend
10 “CONFIDENTIAL.” If only a portion or portions of the information warrants

11 protection, the Producing Party, to the extent practicable, shall identify the protected

12 portion(s).

13           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
14 failure to designate qualified information or items does not, standing alone, waive the

15 Designating Party’s right to secure protection under this Order for such material.

16 Upon timely correction of a designation, the Receiving Party must make reasonable

17 efforts to assure that the material is treated in accordance with the provisions of this

18 Order.

19 6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
20           6.1      Timing of Challenges. Any Party or Non-Party may challenge a
21 designation of confidentiality at any time that is consistent with the Court’s

2    Scheduling Order.
23           6.2      Meet and Confer. The Challenging Party shall initiate the dispute
24 resolution process under Local Rule 37-1 et seq.

25           6.3      Joint Stipulation. Any challenge submitted to the Court shall be via a
26 joint stipulation pursuant to Local Rule 37-2.

27           6.4      The burden of persuasion in any such challenge proceeding shall be on
28 the Designating Party. Frivolous challenges, and those made for an improper purpose
                                                7
                                   STIPULATED PROTECTIVE ORDER
     Active\111393280.v4-6/22/20
Case 2:19-cv-02890-GW-AFM Document 70 Filed 06/23/20 Page 9 of 16 Page ID #:1236



1    (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
2    expose the Challenging Party to sanctions. Unless the Designating Party has waived
3    or withdrawn the confidentiality designation, all parties shall continue to afford the
4    material in question the level of protection to which it is entitled under the Producing
5    Party's designation until the Court rules on the challenge.
6    7.      ACCESS TO AND USE OF PROTECTED MATERIAL
7            7.1      Basic Principles. A Receiving Party may use Protected Material that is
8    disclosed or produced by another Party or by a Non-Party in connection with this
9    Action only for prosecuting, defending or attempting to settle this Action. Such
10 Protected Material may be disclosed only to the categories of persons and under the

11 conditions described in this Order. When the Action has been terminated, a Receiving

12 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).

13 Protected Material must be stored and maintained by a Receiving Party at a location

14 and in a secure manner that ensures that access is limited to the persons authorized

15 under this Order.

16           7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
17 otherwise ordered by the court or permitted in writing by the Designating Party, a

18 Receiving Party may disclose any information or item designated “CONFIDENTIAL”

19 only to:

20                    (a) the Receiving Party’s Outside Counsel of Record in this Action, as
21 well as employees of said Outside Counsel of Record to whom it is reasonably

2    necessary to disclose the information for this Action;
23                    (b) the officers, directors, and employees (including House Counsel) of
24 the Receiving Party to whom disclosure is reasonably necessary for this Action;

25                    (c) Experts (as defined in this Order) of the Receiving Party to whom
26 disclosure is reasonably necessary for this Action and who have signed the

27 "Acknowledgment and Agreement to Be Bound" (Exhibit A);

28                    (d) the court and its personnel;
                                                8
                                   STIPULATED PROTECTIVE ORDER
     Active\111393280.v4-6/22/20
Case 2:19-cv-02890-GW-AFM Document 70 Filed 06/23/20 Page 10 of 16 Page ID #:1237



1                     (e) court reporters and their staff;
2                     (f) professional jury or trial consultants, mock jurors, and Professional
3    Vendors to whom disclosure is reasonably necessary for this Action and who have
4    signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A);
5                     (g) the author or recipient of a document containing the information or a
6    custodian or other person who otherwise possessed or knew the information;
7                     (h) during their depositions, witnesses, and attorneys for witnesses, in the
8    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
9    requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
10 not be permitted to keep any confidential information unless they sign the

11 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed

12 by the Designating Party or ordered by the court. Pages of transcribed deposition

13 testimony or exhibits to depositions that reveal Protected Material may be separately

14 bound by the court reporter and may not be disclosed to anyone except as permitted

15 under this Stipulated Protective Order; and

16                    (i) any mediator or settlement officer, and their supporting personnel,
17 mutually agreed upon by any of the parties engaged in settlement discussions.

18 8.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
19           IN OTHER LITIGATION
20                    If a Party is served with a subpoena or a court order issued in other
21 litigation that compels disclosure of any information or items designated in this

2    Action as “CONFIDENTIAL,” that Party must:
23                    (a) promptly notify in writing the Designating Party. Such notification
24 shall include a copy of the subpoena or court order;

25                    (b) promptly notify in writing the party who caused the subpoena or order
26 to issue in the other litigation that some or all of the material covered by the subpoena

27 or order is subject to this Protective Order. Such notification shall include a copy of

28 this Stipulated Protective Order; and
                                                9
                                   STIPULATED PROTECTIVE ORDER
     Active\111393280.v4-6/22/20
Case 2:19-cv-02890-GW-AFM Document 70 Filed 06/23/20 Page 11 of 16 Page ID #:1238



1                     (c) cooperate with respect to all reasonable procedures sought to be
2    pursued by the Designating Party whose Protected Material may be affected. If the
3    Designating Party timely seeks a protective order, the Party served with the subpoena
4    or court order shall not produce any information designated in this action as
5    “CONFIDENTIAL” before a determination by the court from which the subpoena or
6    order issued, unless the Party has obtained the Designating Party's permission. The
7    Designating Party shall bear the burden and expense of seeking protection in that
8    court of its confidential material and nothing in these provisions should be construed
9    as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
10 directive from another court.

11 9.        A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
12           PRODUCED IN THIS LITIGATION
13                    (a) The terms of this Order are applicable to information produced by a
14 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information

15 produced by Non-Parties in connection with this litigation is protected by the

16 remedies and relief provided by this Order. Nothing in these provisions should be

17 construed as prohibiting a Non-Party from seeking additional protections.

18                    (b) In the event that a Party is required, by a valid discovery request, to
19 produce a Non-Party’s confidential information in its possession, and the Party is

20 subject to an agreement with the Non-Party not to produce the Non-Party’s

21 confidential information, then the Party shall:

2                     (1) promptly notify in writing the Requesting Party and the Non-Party
23 that some or all of the information requested is subject to a confidentiality agreement

24 with a Non-Party;

25                    (2) promptly provide the Non-Party with a copy of the Stipulated
26 Protective Order in this Action, the relevant discovery request(s), and a reasonably

27 specific description of the information requested; and

28
                                                10
                                   STIPULATED PROTECTIVE ORDER
     Active\111393280.v4-6/22/20
Case 2:19-cv-02890-GW-AFM Document 70 Filed 06/23/20 Page 12 of 16 Page ID #:1239



1                     (3) make the information requested available for inspection by the Non-
2    Party, if requested.
3            (c) If the Non-Party fails to seek a protective order from this court within 14
4    days of receiving the notice and accompanying information, the Receiving Party may
5    produce the Non-Party's confidential information responsive to the discovery request.
6    If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
7    any information in its possession or control that is subject to the confidentiality
8    agreement with the Non-Party before a determination by the court. Absent a court
9    order to the contrary, the Non-Party shall bear the burden and expense of seeking
10 protection in this court of its Protected Material.

11 10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13 Protected Material to any person or in any circumstance not authorized under this

14           Stipulated Protective Order, the Receiving Party must immediately (a) notify in
15 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts

16 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

17 persons to whom unauthorized disclosures were made of all the terms of this Order,

18 and (d) request such person or persons to execute the “Acknowledgment and

19 Agreement to Be Bound” that is attached hereto as Exhibit A.

20 11.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21           PROTECTED MATERIAL
2            When a Producing Party gives notice to Receiving Parties that certain
23 inadvertently produced material is subject to a claim of privilege or other protection,

24 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

25 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

26 may be established in an e-discovery order that provides for production without prior

27 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

28 parties reach an agreement on the effect of disclosure of a communication or
                                                11
                                   STIPULATED PROTECTIVE ORDER
     Active\111393280.v4-6/22/20
Case 2:19-cv-02890-GW-AFM Document 70 Filed 06/23/20 Page 13 of 16 Page ID #:1240



1    information covered by the attorney-client privilege or work product protection, the
2    parties may incorporate their agreement in the stipulated protective order submitted to
3    the court.
4    12.     MISCELLANEOUS
5            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
6    person to seek its modification by the Court in the future.
7            12.2 Right to Assert Other Objections. By stipulating to the entry of this
8    Protective Order, no Party waives any right it otherwise would have to object to
9    disclosing or producing any information or item on any ground not addressed in this
10 Stipulated Protective Order. Similarly, no Party waives any right to object on any

11 ground to use in evidence of any of the material covered by this Protective Order.

12           12.3 Filing Protected Material. A Party that seeks to file under seal any
13 Protected Material must comply with Local Civil Rule 79-5. Protected Material may

14 only be filed under seal pursuant to a court order authorizing the sealing of the

15 specific Protected Material at issue. If a Party’s request to file Protected Material

16 under seal is denied by the court, then the Receiving Party may file the information in

17 the public record unless otherwise instructed by the court.

18 13.       FINAL DISPOSITION
19           After the final disposition of this Action, as defined in paragraph 4, within 60
20 days of a written request by the Designating Party, each Receiving Party must return

21 all Protected Material to the Producing Party or destroy such material. As used in this

2    subdivision, “all Protected Material” includes all copies, abstracts, compilations,
23 summaries, and any other format reproducing or capturing any of the Protected

24 Material. Whether the Protected Material is returned or destroyed, the Receiving

25 Party must submit a written certification to the Producing Party (and, if not the same

26 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies

27 (by category, where appropriate) all the Protected Material that was returned or

28 destroyed and (2) affirms that the Receiving Party has not retained any copies,
                                                12
                                   STIPULATED PROTECTIVE ORDER
     Active\111393280.v4-6/22/20
Case 2:19-cv-02890-GW-AFM Document 70 Filed 06/23/20 Page 14 of 16 Page ID #:1241



1    abstracts, compilations, summaries or any other format reproducing or capturing any
2    of the Protected Material. Notwithstanding this provision, Counsel are entitled to
3    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
4    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
5    reports, attorney work product, and consultant and expert work product, even if such
6    materials contain Protected Material. Any such archival copies that contain or
7    constitute Protected Material remain subject to this Protective Order as set forth in
8    Section 4 (DURATION).
9    14.     VIOLATION
10           Any violation of this Order may be punished by appropriate measures
11 including, without limitation, contempt proceedings and/or monetary sanctions.

12 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

13 DATED: June 22, 2020

14 /s/ Joseph Fischbach                  _
15 Attorneys for Plaintiffs

16

17 DATED: June 22, 2020

18 /s/ Jeff Grant                   _
19 Attorneys for Defendants

20

21 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

2    DATED: 6/23/2020
23

24

25 ________________________________

26 HON. ALEXANDER F. MacKINNON

27 United States Magistrate Judge

28
                                                13
                                   STIPULATED PROTECTIVE ORDER
     Active\111393280.v4-6/22/20
Case 2:19-cv-02890-GW-AFM Document 70 Filed 06/23/20 Page 15 of 16 Page ID #:1242



1

2                                  Attestation of Concurrence in Filing
3            I, Jeffrey H. Grant, am the ECF user whose ID and password are being used to
4    file the foregoing document. Pursuant to Local Rule 5-4.3.4(a)(2), I hereby attest that
5    all signatories listed above, and on whose behalf this filing is submitted, concur in the
6    filing’s content and have authorized the filing.
7    DATED: June 23, 2020
8
     /s/ JEFFREY H. GRANT
9    Jeffrey H. Grant
     Attorney for Defendants
10

11

12

13

14

15

16

17

18

19

20

21

2

23

24

25

26

27

28
                                                14
                                   STIPULATED PROTECTIVE ORDER
     Active\111393280.v4-6/22/20
Case 2:19-cv-02890-GW-AFM Document 70 Filed 06/23/20 Page 16 of 16 Page ID #:1243



1                                           EXHIBIT A
2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3            I, _____________________________ [print or type full name], of
4    _________________ [print or type full address], declare under penalty of perjury that
5    I have read in its entirety and understand the Stipulated Protective Order that was
6    issued by the United States District Court for the Central District of California on
7    [date] in the case of Cohen, et al. v. Ellison First Asia, LLC, et al., Case No.: 2:19-
8    CV-02890-GW-AFM]. I agree to comply with and to be bound by all the terms of
9    this Stipulated Protective Order and I understand and acknowledge that failure to so
10 comply could expose me to sanctions and punishment in the nature of contempt. I

11 solemnly promise that I will not disclose in any manner any information or item that is

12 subject to this Stipulated Protective Order to any person or entity except in strict

13 compliance with the provisions of this Order. I further agree to submit to the

14 jurisdiction of the United States District Court for the Central District of California for

15 enforcing the terms of this Stipulated Protective Order, even if such enforcement

16 proceedings occur after termination of this action.

17           I hereby appoint __________________________ [print or type full name] of
18 _______________________________________ [print or type full address and

19 telephone number] as my California agent for service of process in connection with

20 this action or any proceedings related to enforcement of this Stipulated Protective

21 Order.

2    Date: ______________________________________
23 City and State where sworn and signed: _________________________________

24

25 Printed name: _______________________________

26

27

28 Signature: _______________________________
                                                15
                                   STIPULATED PROTECTIVE ORDER
     Active\111393280.v4-6/22/20
